Citation Nr: 1220411	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-41 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by stomach problems and blood in the stool, to include irritable bowel syndrome (IBS) and/or hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2004.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In a decision issued in October 2009, the Board upheld the RO's denial of service connection for IBS.  The Veteran appealed that decision to the Court.  In March 2011, the Court issued a memorandum decision that vacated the October 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  Pursuant to the Court's March 2011 memorandum decision, in November 2011, the Board recharacterized the Veteran's claim as service connection for a disability manifested by stomach problems and blood in the stool, to include IBS and/or hemorrhoids, and remanded the matter for additional development.

The Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are at the present no additional documents pertinent to this appeal in the Virtual VA system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

As was explained in the Board's November 2011 remand, a critical question in this claim is whether the Veteran has, or at any point during the appeal has had. a disability for which service connection may be established.  Specifically, the Board notes that the Veteran's claim was previously denied because the competent evidence of record (which consisted of VA treatment records and the report from an August 2004 VA examination) did not include a current diagnosis of IBS.  See October 2004 Board decision.  However, the Court's March 2011 memorandum decision held that even though the Veteran does not have a current diagnosis of IBS, his claim should not be limited to that alleged condition alone.  Noting that the Veteran "began seeking treatment from VA for his symptoms approximately two weeks after he separated from service," that he alleged his symptoms had been present ever since his return from Iraq, and that it "appear[ed] that the proper diagnosis for his condition may be hemorrhoids," the Court stated that the Veteran's "claim [was] not limited to any particular diagnosis or to his original theory that his condition [was] caused by anti-malarial medications that he was provided in service."  Accordingly, in November 2011, the Board found that another VA examination was "necessary to obtain a proper diagnosis and determination of whether the condition is related to service," and instructed the RO/AMC to schedule the Veteran for an examination by an appropriate physician.

A review of the record found that on December 2, 2011, the AMC initiated a request for a VA examination.  In response, on December 15, 2011, the Compensation and Pension Office (C&P) at the Denver VA Medical Center (VAMC) addressed a letter to the Veteran requesting that he contact them by telephone to schedule his VA examination.  He did not respond in the requested timeframe (7 calendar days from the date of the letter) and on December 30, 2011, the request for a VA examination was cancelled.  Thereafter, in January 2012, the AMC contacted the Veteran by telephone and determined that he had a new mailing address.  On February 6, 2012, the C&P Office at the Denver VAMC addressed another letter to the Veteran (at his updated mailing address) and requested that he contact them by telephone to schedule his VA examination.  He again did not respond, nor did he respond to their attempts to reach him by telephone.  Consequently, on February 14, 2012, the second request for a VA examination was cancelled.

According to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Board notes, however, that although the Veteran failed to respond to the C&P's request to schedule an examination, he did not fail to report for a scheduled VA examination.  Indeed, there was no examination scheduled.  Consequently, under the plain language of 38 C.F.R. § 3.655(b), that regulation does not apply.  Significantly, the Veteran's claim was remanded by the Court for VA to consider all potential theories of entitlement raised by the record and the Veteran, and to secure a medical opinion, if necessary.  For reasons explained above, the Board has found that a medical examination is necessary.  Under 38 C.F.R. § 3.327 the Veteran is required to appear for such examination.  

The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claim (as the present record includes insufficient evidence to grant the benefit sought).  38 C.F.R. § 3.655(b).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be scheduled (he must be actually scheduled for an examination and notified at his current address of the date, location, and time-not merely advised to call the VA within a specified period of time) for an examination by an appropriate physician to determine whether he has, or at any time during the appeal period (i.e., from June 2004) has had, a chronic disability manifested by stomach problems and blood in the stool (to include IBS and/or hemorrhoids) and, if so, whether such disability is/was related to his service.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand and the Board's November 2011 remand), and arrange for any indicated studies.  If the examiner concludes that the evidence shows the Veteran has had a disability manifested by stomach problems and blood in the stool (to include IBS and/or hemorrhoids) during the appeal period, the examiner is further asked to provide responses to the following:

(a) What is/are the medical diagnoses for the Veteran's disability(ies) manifested by stomach problems and blood in the stool (specifically, does he have, or has he during the pendency of this claim had, IBS and/or hemorrhoids)?

(b) For each disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his ingestion of anti-malarial pills therein?

The examiner must explain the rationale for all opinions given and comment on the opinions already of record.

The Veteran should be informed of the consequences (under 38 C.F.R. § 3.655(b)) of a failure to appear for the examination (i.e., that the claim will be rated based on the evidence of record which currently does not support an allowance of his claim).

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

